493 F.2d 1110
UNITED STATES of America, Plaintiff-Appellee,v.William Taylor STIREWALT, III, Defendant-Appellant.No. 73-3938 Summary Calendar. **Rule 18, 5 Cir., Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir., 1970,431 F.2d 409, Part. I.
United States Court of Appeals, Fifth Circuit.
May 8, 1974.

Roland H. Hill, Jr., Fort Worth, Tex.  (Court-appointed), for defendant-appellant.
Frank McCown, U.S. Atty., Fort Worth, Tex., for plaintiff-appellee.
Before BROWN, Chief Judge, and THORNBERRY and AINSWORTH, Circuit judges.
PER CURIAM:


1
A jury convicted Stirewalt of transporting a stolen aircraft in interstate commerce,1 concealing it,2 and having a false registration number painted on it.3  On appeal his sole contention is that the evidence adduced at trial was insufficient to support his conviction.


2
We find his contention to be without merit.  The Government's evidence showed that the aircraft was stolen from an airport in Orange County, California; that Stirewalt landed it in Tarrant County, Texas, representing himself to be Dr. Nystrom, the airplane's true owner; and that Stirewalt employed one Poplawski to paint a false registration number on the aircraft.  Thus there was ample evidence to support Stirewalt's conviction on all counts.  See Barnes v. United States, 1973, 412 U.S. 837, 93 S.Ct. 2357, 37 L.Ed.2d 380; Glasser v. United States, 1942, 315 U.S. 60, 62 S.Ct. 457, 86 L.Ed. 680.


3
Affirmed.



1
 18 U.S.C.A. 2312


2
 18 U.S.C.A. 2313


3
 49 U.S.C.A. 1472(b)